Foster, J.
By the payment of the entire price of the Now Jersey property, the defendant became indebted to the plaintiff for one half of the amount so paid. The agreement made after that debt was created was executory, and could only operate to discharge the debt, by way of accord and satisfaction ; and to have that effect there must not only be an accord, but a satisfaction. Clark v. Dinsmore, 5 N. H. 186; Rochester v. Whitehouse, 15 N. H. 473; Ranlet v. Moore, 21 N. H. 336; Woodward v. Miles, 24 N. H. 293, and cases cited; Green v. Davis, 41 N. H. 71; Amoskeag Bank v. Robinson, 44 N. H. 506; Carey v. Bancroft, 13 Pick. 315. Indeed, it is elementary, that an accord without satisfaction is no bar to the original claim. Cliitty on Cont. 837. There must therefore be Judgment on the verdict.